ALPERT SCHREYER POE
85 Sheny Lang, Suite 1A
Peings Feedertok, MD 29678
443-459-1786

|| SHOPPERS FOOD WAREHOUSE CORP

 

Case 8:21-cv-00340-GJH Document 7 Filed 02/11/21 Page 1 of 6

|
IN THe CIRCUIT COURT F(R PRINCE GEORGE’S COUNTY, MARYLAND

HALIMATOU RIBA-TURNER *
5818 Barnes Drive

Clinton, MD 20735 «

Plaintiff.
alntiff, ® Case noCAL2O -Weho|
¥

VS.

t

11840 Valley View Road

1] Eden Prairie, MN 85344 *
‘Serve Resident Agent:
‘The Corporation Trust, {n:orporated = *
‘2405 York Road, Suite 201
‘Lutherville Timonium, Mil) 21093 ¥
And ; *
STEVE TRAVERS, GENERAL {4ANAGER*
SHOPPERS FOORD WAREHOUSE CORP *
6300 Coventry Way
Clinton, MD 20735 *
Defendants

* * x * # Fs + * # * * a i

(Premises Liabilit:' - Negligence-Permanent Injuries - Jary Trial)

‘ Comes now Plaintiff, Haliiaatou Riba-Tumer, by and through her attomeys, Shawn
M. Poe and Alpert Schreyer Poe, ‘LLC, and sues the Defendant, Shoppers Food Warehouse

Corporation, and states:

COUNT 1”
(Negligence)

ae Defendant, Shoppe 's' Food Warehouse Corporation, (hereinafter, “Shoppers

 

Food") is a Maryland Corporation which was at all times pertinent herein,

: 2 Plaintiff, Halimato.. Riba-Tumer (hereinafter, “Riba-Tumer”) is a resident of

 

 
Case 8:21-cv-00340-GJH Document 7 Filed 02/11/21 Page 2 of 6

i
'

|
!

5818 Bares Drive, Clinton Maryland in Prince George’s County.

3. That on or about “)stober 9, 2017, while the Plaintiff, Halimatou Riba-

Tumer, was a business invitee, shop zing at one of the Defendant, Shoppers Food Warehouse
grocery stores located at 6300 Cove itry Way, Clinton, Maryland 20735, the Plaintiff slipped
on an area of slippery substance, | elieved to be water, which was negligently allowed to
aceumnjlate on the floor.

4 That the Defendant, Shoppers Food Warehouse, owed a duty to the Plaintiff,

Halimatou Riba-Tumer, to maintaiz: the floor in its store in.a safe and clean manner,
}

Is, That the Defendart, Shoppers Food Wavehouse, by and thru its agents,

servants and/or employee, had kno" ledge, actual and/or ccnstructive, or with the exercise of

due caution and diligence should |iave known, of said dangerous conditions and failed to

remedy same, inolading but not |imited to properly inspecting the area for such dangerous
i

conditions, failing to properly cleat. wp the area or otherwise remove the slippery substance,

believed to be water, expeditiously; failing to wam Plaintiff of the dangerous conditions on
{
|

the premises, and/or failing to prozerly inspect the premises, thereby creating a dangerous

§

condition.
P 6. That at all times in question, the Plaintiff, Halimatou Riba-Turner, acted in a

careful and prudent manner, witho’t any negligence contriouting to the result accident.

7. That as a direct a:.d proximate result of the aforesaid accident, which was
caused by the negligence of the Di:fendant, Shoppers Food Warehouse, by and through their
agents, servants and/or employees, the Plaintiff, Halimatou Riba-Tumer, who was at ali times

exercising due care, sustained sevize, painful, and serious injuries to her body, including her
L
ALPERT SCHREYER POR ; , . . : ' .
85 Sheny Lana, Sue La {{ Back and elbow, some of which a%e permenent in nature and did and will hinder and prevent
Prince Frederick, MD 20678 :
443-455-1786

 

 

 

 
ALPERT SCHREYVER FOE
85 Sherry Lane, Sufie LA
Prince Frederick, MD 20678
443-655-1736

 

Case 8:21-cv-00340-GJH Document 7 Filed 02/11/21 Page 3 of 6

her frorn attending her usual duties imd affairs of life, and has caused her to loss of time and

eamings from her gainful employment and she will in the future lose value of that time as

aforementioned.

'

8. That as a further di-ect and proximate result of the aforesaid negligence of
the Defendant, Shoppers Food Wée.:ehouse, the Plaintiff Halimatou Riba-Turner, has been
forced to expend and will continu:. to experid large sums of money for medical care and
serviced endeavoring to become hea ed and cured of said ix’ uries.

9. Tt was then and thee the duty and responsibility of the Defendant, and the

t

Defendant's employees and agets, to maintain the floors of the establishment in a

nonhazardous condition, to keep thim safe and to place appropriate signs to give reasonable

warning of the dangerous conditio:: on the premises to those who.were invited to use the
premises or who were otherwise levally on the premises, including the Plaintiff.
10, It was then and there the responsibility 0? Defendant to properly tain and

supervise each of its employees and agents and make diligent and reasonable efforts
|

including adopting cleardng proces ures to ensure that its employees and agents, during and

after cleaning and maintenance, m.intain safe conditions for Plaintiff and others who were

reasonably expected to enter and exit the property.

| Li. Tt was then and thure the responsibility of Defendant to make diligent and
reasoriable efforts to ensure that its employees and agents watn of any and all hazards created
by ihd employees or agents of th: Defendant or of which it was or should be aware for

Plaintiff and others who were reas nably expected to enter the property.
| 12. Notwithstanding tie above-mentioned duties of the Defendant, the said

veteran breached said duties ar.j failed to avoid causing the hazard and failed to warn of

 

 

 

 

 
Case 8:21-cv-00340-GJH Document 7 Filed 02/11/21 Page 4 of 6

the hazard for Plaintiff and others wl:o were reasonably expected to etter the property,

: COUNT HT:
| Premises Liability)

13, The averments of fa:t stated in Count | are adopted herein and made a part
hereof 4s if fully set forth herein.

M4, On October 9, 2017 agents and employees of the Defendant, acting within
the scope of their employment anc in furtherance of the Defendant’s interests, created a

i
dangerdus situation by negligently a lowing a slippery to accumulate on the floor.

MS, The Defendant and zach of its employees, knew or should have known that
the doyressed area existed and thit no sign had been placed, constituting a dangerous
condition on the premises.

16, It was then and the: the duty and responsibility of the Defendants and the
Defendants employees, to properly inspect, repair or to place appropriate signs to give
reasonéble warning to those whe «vere invited to use the premises or who were otherwise
legally, on the premises, including the Plaintiff, of the dangerous condition on the premises.
‘WW. The Defendants, ard their employees, failed to fulfill the above duties and
responsibilities by failing to inspect and repair the driveway and by giving no warming to the
Plaintiff of the dangerous condition on the premises.

18. As a direct and poximate result the Plaintiff fell in the depressed area,

causing her to suffer nurnerous injuries.

 

: 19, As a direct and proximate result of the negligence of the Defendants, and

their dmployees, the Plaintiff suffisxred, is suffering, and will continue to suffer severe and

auperr Scemeverror || POA ent injuries to her body, as’ ell as severe and protracted shock to her nervous system,

85 Sherry Lanse, Suite 1A

Prince Frederick, MD 20678 1) a1 of ‘which have caused, are cawiing, and will continue to cause her great pain and mental

i
'

 

 

 
Case 8:21-cv-00340-GJH Document? Filed 02/11/21 Page 5 of 6

|

anguish,

20, As a direct and proisimate result of the negligence of the Defendants, and
their entployees, the Plaintiff has br:en forced to expend large sums of money for medical

care ang treatment of injuries which she sustained, and will continue to be forced to expend

large sums of money for such medicil care and treatment in the future,

WHEREFORE, the Plaintiff, Halimatou Riba-Turner, claims compensatory damages
in exceds of Seventy-Five Thousand Dollars and 00/100 ($75,000.00), plus interest and costs
against ine Defendant, Shoppers Foad Warehouse and for such other and further relief as this

Court dgems appropriate.

Respectfully submitted,

| ALPERT SC YER POE, LLC
| LOE

Shawn, IM, Poe, Esquire
CPF# 1:212120385
85 Sherry Lane, Suite 1A
Prince Frederick, MD20678
443-455-1786
301-870-4050
poe@c.cmdlaw,.com
Attorney for Plaintiff

LO

Mike Berman, Esquire
 CPF# 1612130052

| 85 Sherry Lane, Suite 1A
Prince Frederick, MD20678
443-455-1786

| 301-870-4050

 

 

 

berman@dcmdlaw.com
Attorney for Plaintiff

 

ALPERT SCHREYVER POE
85 Sherry Lane, Suite 1A
Prince Frederick, MD 20678
463-455-1786

 

 

 
ALPERT SCHREYER POE
85 Sherry Lane, Suite 1A
Prince Frederick, MD 20678
443-455-1786

 

ase 8:21-cv-00340-GJH Document 7 Fish patty. Rage fot 6

  

 
  

com

 

Prince Frederick, MD 20678
poe@

MikeBerman, Boau/
CPFH# 16121300527 ,
443-455-1786
301-870-4050

44355-1786
85 Sherry Lane, Suite
berman@dcemdlaw.com

301-870-405
Prince Frederick, MDP20678
Attorney for Plaintiff

 

 
